Dipoumbi v New York City Police Dept. (2017 NY Slip Op 03852)





Dipoumbi v New York City Police Dept.


2017 NY Slip Op 03852


Decided on May 11, 2017


Appellate Division, First Department


Published by New York State Law Reporting Bureau pursuant to Judiciary Law § 431.


This opinion is uncorrected and subject to revision before publication in the Official Reports.



Decided on May 11, 2017

Sweeny, J.P., Richter, Andrias, Feinman, Kahn, JJ.


3964 151129/12

[*1]Warmann E. Dipoumbi, Plaintiff-Appellant,
vNew York City Police Department, et al., Defendants-Respondents.


The Law Office of Karen Winner, New York (Karen F. Winner of counsel), for appellant.
Zachary W. Carter, Corporation Counsel, New York (Diana Lawless of counsel), for respondents.

Order, Supreme Court, New York County (Lynn R. Kotler, J.), entered March 8, 2016, which, after the submission of trial memoranda and oral argument, dismissed the complaint without trial, unanimously affirmed, without costs.
Plaintiff has conceded the nonviability of his claim for prima facie tort.
Plaintiff's remaining claims were barred by the doctrine of res judicata (regardless of whether the state or federal tests are applied), as they were dismissed on the merits in a prior federal action (see Dipoumbi v City of New York, 2011 WL 5966461, 2011 US Dist LEXIS 137206 [SD NY Nov. 28, 2011]; Insurance Co. of State of Pa. v HSBC Bank USA, 10 NY3d 32, 38 [2008]; Matter of People v Applied Card Sys., Inc., 11 NY3d 105, 122 [2008], cert denied 555 U.S. 1136 [2009]). Plaintiff's attempted collateral attack on the federal court order is not properly before this Court (see LaVigna v Capital Cities/ABC, 245 AD2d 75, 76 [1st Dept 1997]).
In addition, plaintiff is bound by his then-counsel's withdrawal of all claims except prima facie tort earlier in the instant action. Even if counsel acted outside his actual authority, his actions are binding because he had apparent authority to withdraw these claims (see Hallock v State, 64 NY2d 224, 230-231 [1984]).
All claims except false arrest and imprisonment should additionally be dismissed on the independent ground that they were not asserted in the notice of claim (see General Municipal Law § 50-e; Scott v City of New York, 40 AD3d 408, 409-410 [1st Dept 2007]; Wanczowski v City of New York, 186 AD2d 397 [1st Dept 1992]). This action does not fall within the "public interest" exception to the notice of claim requirement, as plaintiff alleges misconduct "related only to himself" and seeks "compensation for harm caused to him alone" (Sager v County of Sullivan, 145 AD3d 1175, 1177 [3d Dept 2016]; accord Mills v County of Monroe, 59 NY2d [*2]307, 312 [1983], cert denied 464 U.S. 1018 [US 1983]).
We have considered the remaining arguments and find them unavailing.
THIS CONSTITUTES THE DECISION AND ORDER
OF THE SUPREME COURT, APPELLATE DIVISION, FIRST DEPARTMENT.
ENTERED: MAY 11, 2017
CLERK